     Case 2:19-cv-01132-JCM-EJY Document 72 Filed 01/25/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    SECURITIES AND EXCHANGE                                Case No. 2:19-cv-01132-JCM-EJY
      COMMISSION,
 5
                         Plaintiff,
 6                                                                        ORDER
             v.
 7
      JOHNNY R. THOMAS, et al.
 8
                       Defendants.
 9

10          Before the Court is Plaintiff’s Motion for Leave to File Reply Papers (ECF No. 71). Plaintiff
11   seeks leave of court pursuant to the U.S. District Court for the District of Nevada Local Rule IB 3-
12   1(a) and LR IB 3-2(a), which allow the filing of a reply in support of an objection to a Magistrate
13   Judge’s order “only with leave of the court.” Plaintiff claims a reply is appropriate here so that
14   Plaintiff may “respond to arguments that Defendants … made for the first time and cases they cited
15   for the first time in their response papers … .” ECF No. 71 at 1. More specifically, Plaintiff states
16   that it must be allowed to respond to Defendants’ analogy of interview notes taken by SEC
17   investigators to interview notes taken by FBI investigators, Defendants citations to non-SEC cases
18   including some outside the Ninth Circuit, and Defendants characterization of the Magistrate Judge’s
19   redactions of SEC notes because Defendants have not seen those redactions. Id. at 1-2.
20          After reviewing the parties’ respective arguments presented in the Objection (ECF No. 65)
21   and Response (ECF No. 68), the Court finds that Defendants’ arguments respond to Plaintiff’s
22   Objection; Defendants do not present new arguments. When arguments made in opposition to an
23   objection are in response to the arguments in that objection, a reply is not warranted. See Panliant
24   Financial Corp. v. ISEE3D, Inc., Case No. 2:12-cv-01376-PMP-CHW, 2014 WL 3592718, at *8
25   (D. Nev. July 21, 2014 (when a filing responds to arguments raised in a motion or opposition, the
26   filing does not raise new arguments); In re Lake at Las Vegas Joint Venture, LLC, et al., Case No.
27   2:11-cv-1346-JAD-PAL, 2014 WL 70225, at *1 (D. Nev. Jan. 8, 2014) (same). See also Quintero
28
                                                     1
     Case 2:19-cv-01132-JCM-EJY Document 72 Filed 01/25/21 Page 2 of 2




 1   v. Bisbee, Case No. 3:16-cv-00673-MMD-CBC, 2019 WL 4276999, at *4 (D. Nev. Sept. 10, 2019)

 2   (reply to an objection is unnecessary given Plaintiff’s previous opportunity to brief the issues).

 3          The Court notes that Defendants did not characterize the Magistrate Judge’s redactions, but

 4   rather spoke of the process to which the parties agreed and Plaintiff’s opportunity to seek review of

 5   the Court’s proposed redactions before release of any portion of the notes to Defendants. ECF No.

 6   68 at 4:9-18; 8:7-14. As for Defendants’ reference to FBI investigators, this appears in a single

 7   footnote in which Defendants state that “an FBI agent’s interview notes would routinely be

 8   produced.”    Id. at 3 n.1.   Finally, the reviewing Court is more than capable of analyzing,

 9   distinguishing or relying on case law to which the parties’ cite.

10          In sum, Plaintiff fails to demonstrate that Defendants raise new arguments or that if Plaintiff

11   is denied the inability to respond to Defendants, Plaintiff would be prejudiced in any way. Plaintiff

12   has had a full opportunity to argue why it believes the Magistrate Judge’s Order is wrong and must

13   be overturned. ECF No. 65 at 9-15. And, Plaintiff, like Defendants, cites substantial case law from

14   courts within and outside of the Ninth Circuit. Id. While Plaintiff has not responded to the single

15   footnote by Defendants referencing FBI investigators, this citation does not comprise a new

16   argument as it simply points out a distinction between notes taken by FBI investigators, who are

17   non-lawyers, and SEC investigators, who are lawyers.

18          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Reply

19   Papers (ECF No. 71) is DENIED.

20          DATED this 25th day of January, 2021.

21

22
                                                   ELAYNA J. YOUCHAH
23                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                      2
